Case 2:85-cv-04544-DMG-AGR Document 829 Filed 06/25/20 Page 1 of 4 Page ID #:38362



     1   Gretchen Nelson, SBN: 112566
     2   Gabriel S. Barenfeld, SBN: 224146
         NELSON & FRAENKEL LLP
     3   601 So. Figueroa Street, Suite 2050
     4   Los Angeles, CA 90017
         Phone: (213) 622-6469 / Fax: (213) 622-6019
     5   Email: gnelson@nflawfirm.com
         Email: gbarenfeld@nflawfirm.com
     6
         [Additional counsel listed on signature page]
     7
         Attorneys for Amici and Movant
     8

     9                         UNITED STATES DISTRICT COURT
    10                        CENTRAL DISTRICT OF CALIFORNIA
    11                                 WESTERN DIVISION
    12

    13   JENNY LISETTE FLORES, et al.,             2:85-cv-04544-DMG-AGR
    14         Plaintiffs,                         NOTICE OF ERRATA IN EX
                                                   PARTE APPLICATION FOR
    15               v.                            LEAVE TO PARTICIPATE AS
                                                   AMICUS CURIAE AND
    16   WILLIAM BARR, Attorney General of         SUPPORTING DOCUMENTS
         the United States, et al.,                [Submission on the Papers]
    17
               Defendants.
    18                                             COURTROOM: 8C
                                                   JUDGE:     Hon. Dolly Gee
    19

    20
    21

    22

    23

    24         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
    25   RECORD: PLEASE TAKE NOTICE of that the below-listed documents filed by
    26   amici curiae RAICES, Proyecto Dilley, and Aldea - the People’s Justice Center
    27   (“Aldea”) (collectively “Amici”) inadvertently include the incorrect case number in
    28   the caption. For each of the following documents, the case number in the caption
                                                   1
Case 2:85-cv-04544-DMG-AGR Document 829 Filed 06/25/20 Page 2 of 4 Page ID #:38363



     1   should be “2:85-cv-04544-DMG-AGR”:
     2         (1) Ex Parte Application For Leave To Participate As Amicus Curiae
     3            (“Application”) [Doc. #826], and the [Proposed] Amicus Brief (attached
     4            thereto)
     5         (2) Declaration Of Gabriel S. Barenfeld In Support Of Ex Parte Application
     6            For Leave To Participate As Amicus Curiae [Doc. #826-1]; and
     7         (3) [Proposed] Order Granting Ex Parte Application For Leave To Participate
     8            As Amicus Curiae [Doc. #826-2].
     9         Additionally, the signature page on the Application has the incorrect date,
    10   which should be “June 25, 2020.”
    11

    12   Respectfully Submitted,
    13

    14   DATED: June 25, 2020                          NELSON & FRAENKEL LLP
    15
                                                       /s/ Gabriel S. Barenfeld
    16                                                 Gretchen Nelson, SBN: 112566
                                                       Gabriel S. Barenfeld, SBN: 224146
    17                                                 601 So. Figueroa Street, Suite 2050
    18                                                 Los Angeles, CA 90017
                                                       Tel: (213) 622-6469
    19                                                 Fax: (213) 622-6019
                                                       Email: gnelson@nflawfirm.com;
    20                                                         gbarenfeld@nflawfirm.com
    21
                                                       ANDREA MEZA, Esq.
    22                                                 Director of Family Detention Services
                                                       RAICES
    23
                                                       2511 N Loop 1604 W, Suite 201
    24                                                 San Antonio, Texas 78258
                                                       Andrea.Meza@raicestexas.org
    25
                                                       (Pro Hac Vice admission pending)
    26
                                                       SHALYN FLUHARTY, Esq.
    27                                                 Director
                                                       Proyecto Dilley
    28
                                                   2
Case 2:85-cv-04544-DMG-AGR Document 829 Filed 06/25/20 Page 3 of 4 Page ID #:38364



     1                                            Shay@caraprobono.org
                                                  (Pro Hac Vice admission pending)
     2

     3                                            BRIDGET CAMBRIA, Esq.
                                                  Executive Director
     4                                            ALDEA - The People’s Justice Center
                                                  532 Walnut St.
     5                                            Reading, PA 19601
                                                  bridget@aldeapjc.org
     6                                            (Pro Hac Vice admission pending)
     7
                                                  Attorneys for Amici
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22

    23

    24

    25

    26
    27

    28
                                              3
Case 2:85-cv-04544-DMG-AGR Document 829 Filed 06/25/20 Page 4 of 4 Page ID #:38365



     1

     2

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22

    23

    24

    25

    26
    27

    28
                                              1
